ON MOTION FOR CLARIFICATION
JO ANOS, Judge.
Appellants move for clarification of our prior opinion, 428 So.2d 749. Initially, we note that appellants’ motion is untimely, but due to the importance of clear and correct precedent in workers’ compensation law, we modify our previous opinion by striking the last sentence of the last paragraph. Subject to Section 440.15(3)(b), Florida Statute (1980), the case is remanded for the deputy commissioner to enter an order awarding wage loss benefits based upon an average weekly wage before the injury of $284.57 and an average weekly wage after the date of maximum medical improvement , of $225.00, i.e., the amount Henderson would have earned had he not limited his income.
SHIVERS and WENTWORTH, JJ., concur.